Citation Nr: 1549072	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  11-17 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for degenerative disc disease of the lumbar spine (hereinafter referred as a "back disability"). 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

The Veteran represented by: The American Legion


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from March 1966 to March 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied an increased rating in excess of 10 percent for service-connected degenerative disc disease of the lumbar spine.  An original claim for an increased rating was received in January 2010.  

During the March 2010 VA examination, the VA examiner reported that the Veteran is not working because of his back disability.  Therefore, the Board takes jurisdiction over a claim for TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Increased Rating for Degenerative Disc Disease 

Review of the record demonstrates that the Veteran contends that his service connected back disability has worsened.  See August 2010 notice of disagreement, May 2011 substantive appeal.  VA treatment notes indicate that, since the March 2010 VA examination, the Veteran began experiencing pain in the back that radiates down the left leg.  See July 2010 VA treatment notes.  Additionally, while the March 2010 VA examiner assessed that the Veteran had forward flexion of 85 degrees, with no objective evidence of pain, a June 2010 VA treatment note indicates that the Veteran experienced pain on forward flexion at 10-15 degrees.  

Where a veteran claims that a disability is worse than when originally rated, and the available evidence is too remote to adequately determine the current state of the disability, VA must provide a new examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the current rating may be incorrect); see also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  Therefore, the Board finds that further examination may assist in substantiating the alleged worsening of back disability.    

TDIU 

A claim for TDIU is part of a rating issue when such claim is raised by the Veteran or the record.  Rice, 22 Vet. App. 447.  As discussed above, at the March 2010 VA examination, the VA examiner noted that the Veteran is not working because of the service-connected back disability.  The Board finds that this evidence has reasonably raised a claim for TDIU in conjunction with the claim for an increased rating for the back disability (degenerative disc disease of the lumbar spine); however, a remand is required prior for initial adjudication of the TDIU issue.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate with the record all outstanding VA treatment records pertaining to the service-connected back disability, specifically for the period after May 2011.  

2.  The AOJ should request the Veteran identify the names, addresses, and approximate dates of treatment for all health care providers who have treated him for the back disability (if treatment records are not already of record).

The AOJ should ask the Veteran to provide the copies of any private treatment records he has received with regard to treatment for the back disability or the appropriate authorizations so the AOJ can obtain these records on the Veteran's behalf.  The AOJ should request copies of any private treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

3.  Schedule a VA examination to assist in determining the current severity of the service-connected back disability.  The VA examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted. 

4.  The AOJ should send undertake any notice and development actions for the TDIU issue.

5.  Then, readjudicate the issue of increased rating for back disability and adjudicate the issue of TDIU.  If the appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.Parker 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




